Citation Nr: 0706883	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-20 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from August 1988 to 
December 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In connection with his appeal the veteran testified at a 
videoconference hearing in January 2006, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2006).  A transcript 
of the hearing is associated with the claims file.


REMAND

The veteran has stated that he was hospitalized for a right 
knee injury during his military service at the U.S. Army 
Hospital at Fort Ord, California.  Hospitalization records 
are often maintained separately from clinical and dental 
records, and may be held at the hospital where treatment 
occurred, rather than being transferred to the National 
Personnel Records Center (NPRC).  It appears from the 
requests contained in the claims file that hospitalization 
records were never specifically requested.  It is also noted 
that Fort Ord has been closed since the veteran's 
hospitalization, and the hospital records may have been 
transferred to another facility.  In light of the lack of any 
service medical records for this veteran, further efforts to 
locate pertinent records are warranted.  38 C.F.R. § 3.159 
(c) (2006).

Moreover, the Board has found the veteran's testimony to be 
credible and is therefore of the opinion that he should be 
afforded VA examinations to determine the etiology of any 
currently present right knee disability and hearing loss 
disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMD should contact the 
NPRC and all other appropriate agencies 
for hospitalization records for the 
veteran pertaining to treatment at the 
U.S. Army Hospital at Fort Ord, 
California, from August 1988 to December 
1991.  If no such records can be obtained, 
the attempts to obtain the records should 
be documented in the claims file.  

2.  Regardless of whether additional 
evidence is obtained as a result of the 
first action, the veteran should be 
scheduled for a VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of all 
right knee disorders present.  The claims 
folder must be made available to and 
review by the physician.  Any indicated 
studies should be performed.  Based upon 
the examination results and the review of 
the claims folder, the examiner should 
provide an opinion with respect to each 
currently present right knee disorder as 
to whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service.  The rationale for each 
opinion expressed must also be provided.

3.  The veteran should also be afforded an 
examination by a physician with 
appropriate expertise to determine the 
extent and etiology of any hearing 
impairment present.  The claims folder 
must be made available to and review by 
the physician.  Any indicated studies 
should be performed.  Based upon the 
examination results and the review of the 
claims folder, the examiner should provide 
an opinion with respect as to whether 
there is a 50 percent or better 
probability that the veteran's hearing 
impairment is etiologically related to his 
military service.  The rationale for each 
opinion expressed must also be provided.

4.  The RO or the AMC should also 
undertake any other development that it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


